DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed within the submission under the AFCP 2.0 on 27 December, 2021.
The amendments have been entered.

Claim Interpretation
The claims remain interpreted under 35 U.S.C. 112(f), or pre-AIA  112, sixth paragraph, as set forth within the Non-Final Office Action mailed on 22 December, 2020 and the Final Office Action mailed on 24 September, 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record S. Gregory Herrman on 12 January, 2021.
The application has been amended as follows: 

Claim 5 has been amended to recite the following:
- -		5. (Currently Amended) The installation according to claim 1, wherein the heat transfer fluid circuit comprises first heating means

Claim 6 has been amended to recite the following:
- -		6. (Currently Amended) The installation according to claim 1, wherein the heat transfer fluid circuit comprises second heating means

Claim 7 has been amended to recite the following:
- -		7. (Currently Amended) The installation according to claim 1, further comprising third heating means

Claim 11 has been amended to recite the following:
- -		11. (Currently Amended) An installation for the thermal conditioning of a passenger compartment and/or at least one component of a motor vehicle, comprising: 
- a heat transfer fluid circuit for circulating a heat transfer fluid; and 
- a refrigerant fluid circuit for circulating a refrigerant fluid and capable of forming a heat pump type circuit, 
wherein the heat transfer fluid circuit comprises: 

means for storing calories and/or frigories, the means for storing calories and/or frigories comprising a phase change material, and 
a first heat exchanger forming an evaporator and capable of exchanging heat with the refrigerant fluid circuit, 
wherein the heat transfer fluid circuit is configured to draw frigories and/or calories from the means for storing calories and/or frigories or the first heat exchanger and transfer them to the at least one component, 
wherein the heat transfer fluid circuit comprises a second heat exchanger capable of heating or cooling air intended to enter the passenger compartment of the vehicle, the heat transfer fluid circuit being capable of drawing frigories and/or calories from the means for storing calories and/or frigories or the first heat exchanger, so as to transfer them to the second heat exchanger, 
wherein the refrigerant fluid circuit comprises a fourth heat exchanger capable of forming a condenser and capable of exchanging heat with air intended to enter the passenger compartment of the vehicle, 
wherein the refrigerant fluid circuit comprises a sixth heat exchanger capable of forming an evaporator and capable of exchanging heat with air intended to enter the passenger compartment of the vehicle, 
wherein the at least one component comprises a first component comprising a battery, a second component comprising an electric motor and a third component comprising an internal combustion engine, and 

- a mode in which the heat transfer fluid circulates in a first loop comprising at least successively the means for storing calories and/or frigories and the first component, and optionally in a second loop comprising at least successively the second and/or third component, and the third heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively a compressor, the fourth heat exchanger, [[the]] a first regulator and a fifth heat exchanger, 
- a mode in which the heat transfer fluid flows in a first loop comprising at least successively the first component, and the first heat exchanger, and optionally in a second loop comprising at least successively the second and/or the third component, and [[the]] a third heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fifth heat exchanger, a first part of the refrigerant fluid then passing through [[the]] a second regulator and the first heat exchanger before returning to the compressor, a second part of the refrigerant fluid then passing through [[the]] a third regulator and the sixth heat exchanger before returning to the compressor, 
- a mode in which the heat transfer fluid circulates in a loop comprising at least successively the means for storing calories and/or frigories configured to provide the heat transfer fluid directly and optionally to one of the at least one component, and the second heat exchanger, and 
- a mode in which the heat transfer fluid flows in a first loop comprising at least successively the means for storing calories and/or frigories, optionally the first component, and the first heat exchanger, and optionally in a second loop comprising at least successively the 

Claim 15 has been amended to recite the following:
- -		15. (Currently Amended) The installation according to claim 11, wherein the heat transfer fluid circuit comprises first heating means

Claim 16 has been amended to recite the following:
- -		16. (Currently Amended) The installation according to claim 11, wherein the heat transfer fluid circuit comprises second heating means

Claim 17 has been amended to recite the following:
- -		17. (Currently Amended) The installation according to claim 11, further comprising third heating means


REASONS FOR ALLOWANCE
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 1 and claim 11, the installations for thermal conditioning of, respective, passenger compartments and/or at least one components of a motor vehicle, are not only characterized by the components associated with a heat transfer fluid circuit and refrigerant circuit, but also configured to provide at least successive flow routing within claimed modes of the, respective, installations. NEVEU (EP 2263894 A1) is considered to be the closest prior art of record. NEVEU teaches a heat transfer circuit (20) and a refrigerant circuit (2), in addition to the associated components with each, except for the combination of a second and fourth heat exchanger (NEVEU discloses separate embodiments, figures 1 and 2, wherein one utilizes a second heat exchanger, 38, associated with the heat transfer circuit to provide heating or cooling to the passenger compartment, and the other utilizes a fourth heat exchanger, 39, associated with the refrigerant circuit being capable of forming a condenser to provide heating to the passenger compartment). Such combination of the second and fourth heat exchanger, were believed to be obvious, in view of the advantages of utilizing the fourth heat exchanger, which has a higher efficiency than the second heat exchanger, as taught by NEVEU, in view of the teachings of TAKEUCHI which provide that a second and fourth heat exchanger can be provided within a dual circuit, i.e., refrigerant and heat transfer circuits, system of a vehicle. TAKEUCHI, in particular, taught the second heat exchanger should be used, in addition to the fourth heat exchanger to reduce the required drive power of the air conditioner of the vehicle, i.e., the refrigerant circuit which includes the fourth heat exchanger, so as to used stored energy to reduce energy used and extend the cruising range of a vehicle. Referencing FIG. 1 of NEVEU 

    PNG
    media_image1.png
    927
    1526
    media_image1.png
    Greyscale

First Mode of Claim 1:
The first mode of claim 1 is configured to provide, “a mode in which the heat transfer fluid circulates a loop comprising at least, successively, the means for storing calories and/or frigories configured to provide the heat transfer fluid directly and optionally to one of the at least one component, and the second heat exchanger”. The heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). While, fluid directed to the at least one component can be optionally provided, due to the valves (24) upstream of the at least one component and the additional bypass portion to bypass 28) directly to the at least component and the second heat exchanger (38). In fact, NEVEU provides that fluid discharged from the means storing calories and/or frigories, not directly due to the intermediate components and valves therebetween, to the second heat exchanger, and then, not directly due to the further intermediate components and valves therebetween, to the valves (24) which optionally provide fluid to the at least one component. Further, this exemplifies that the fluid does not flow successively through the components, as recited. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonable provide the required flow of the first mode.

Second Mode of Claim 1:
The second mode of claim 1 is configured to provide, “a mode in which the heat transfer fluid circulates in a loop comprising at least successively the at least one component and the first heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively  a compressor, the fourth heat exchanger, a first regulator, a fifth heat exchanger, a first part of the refrigerant fluid then passing through a second regulator and the first heat exchanger before returning to the compressor, while a second part of the refrigerant fluid is diverted to the compressor.” First, NEVEU provides the flow circulates successively from the at least one component to the first heat exchanger, in view of heat transfer fluid discharging from the at least one component (26), which can be provide to the first heat exchanger (either 30 or 32) without passing through the means for storing calories/frigories (28) and/or the second heat exchanger (38) via operation of the three-way valves to bypass such components. More so, refrigerant circulates within a loop providing a compressor (4), the fourth heat exchanger (39, in view of TAKEUCHI), a first regulator (6), and a fifth heat exchanger (8). NEVEU provides a second regulator (10) which provides refrigerant can flow to the first heat exchanger (now specified as 32) before returning to the compressor. However, the second regulator does not divert two parts of the fluid, such that a second part of the fluid is diverted to the compressor. NEVEU does not explicitly teach that the refrigerant loop or the valve (10) is configured to provide splitting, i.e., a first part and a second part of the refrigerant fluid, of the refrigerant fluid or that this fluid is then diverted to the compressor. Even more so, with this designation of the first heat exchanger being element 32, not 30, the refrigerant does not provide the claimed successive flow from the fourth heat exchanger to the first regulator, as the fluid flow is subjected to flowing through an additional heat exchanger, 30.  Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the second mode.

Third Mode of Claim 1:
The third mode of claim 1 is configured to provide, “a mode in which heat transfer fluid circulates in a loop comprising at least successively the at least one component and the first heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fourth heat exchanger, the second regulator and the first heat exchanger”. Again, NEVEU provides the flow circulates successively from the at least one component to the first heat exchanger, in view of heat transfer fluid discharging from the at least one component (26), which can be provide to the first heat exchanger (32, as specified within the second mode) without passing through the means for storing calories/frigories (28) and/or the second heat exchanger (38) via operation of the three-way valves to bypass such components. More so, refrigerant circulates within a loop providing a compressor (4), the fourth heat exchanger (39, in view of TAKEUCHI). However, the fluid flow of the refrigerant does not successively flow from the fourth heat exchanger to the second regulator (10), due to the refrigerant being subjected to flow into the fifth heat exchanger (8) prior to flowing through the second regulator. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the third mode.

Fourth Mode of Claim 1:
The fourth mode of claim 1 is configured to provide, “a mode in which heat transfer fluid circulates in a loop comprising at least successively the means for storing calories and/or frigories and the at least one component, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fourth heat exchanger, the first regulator and the fifth heat exchanger”. Again, the heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). NEVEU provides that fluid discharged from the means storing calories and/or frigories is provided to the at least one component, but not in a successive manner. The heat transfer fluid is directed to flow through at least additionally the electric heater (34) and the pump (22), thereby not providing the claimed successive flow. More so, refrigerant circulates within a loop providing a compressor (4) and the fourth heat exchanger (39, in view of TAKEUCHI). However, the fluid flow of the refrigerant does not successively flow from the fourth heat exchanger to the first regulator (6), due to the refrigerant being subjected to flow into the additional heat exchanger (30) prior to flowing through the first regulator. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the fourth mode.

First Mode of claim 11:
The first mode of claim 11 is configured to provide, “a mode in which heat transfer fluid circulates in a first loop comprising at least successively the means for storing calories and/or frigories and the first component, and optionally in a second loop comprising at least successively the second and/or third component, and the third heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively a compressor, the fourth heat exchanger, a first regulator and a fifth heat exchanger”. The heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). NEVEU provides that fluid discharged from the means storing calories and/or frigories (28) is provided to the first one component (any one of the designated components, 26), but not in a successive manner. The heat transfer fluid is directed to flow through at least additionally the electric heater (34) and the pump (22), thereby not providing the claimed successive flow. Further, the heat transfer circuit is not capable of providing, even optionally, that fluid flows successively among a second and/or third components (two different components, 26, than that as the first component) and a third heat exchanger (40). In particular, the fluid cannot be limited to the second and third components separate from the first component, as each is provided the same fluid in a branched configuration, such that heat transfer fluid either flows through the components in any combination or does not.  More so, refrigerant circulates within a loop providing a compressor (4) and the fourth heat exchanger (39, in view of TAKEUCHI). However, the fluid flow of the refrigerant does not successively flow from the fourth heat exchanger to the first regulator (6), due to the refrigerant being subjected to flow into the additional/first heat exchanger (30) prior to flowing through the first regulator. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the first mode.

Second Mode of Claim 11:
The second mode of claim 11 is configured to provide, “a mode in which heat transfer fluid circulates in a first loop comprising at least successively the first component, and the first heat exchanger, and optionally in a second loop comprising at least successively the second and/or third component, and the third heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fifth heat exchanger, a first part of the refrigerant fluid then passing through a second regulator and the first heat exchanger being returning to the compressor, a second part of the refrigerant fluid then passing through a third regulator and the sixth heat exchanger before returning to the compressor.”. The heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). The heat transfer circuit is not capable of providing, even optionally, that fluid flows successively among a second and/or third components (two different components, 26, than that as the first component) and a third heat exchanger (40), apart from a first loop circulating the first component (a single component, 26) and the first heat exchanger (30 or 32, initially). In particular, the fluid cannot be limited to the second and third components separate from the first component, as each is provided the same fluid in a branched configuration, such that heat transfer fluid either flows through the components in any combination or does not.  More so, refrigerant circulates within a loop providing a compressor (4) and the fifth heat exchanger (8). However, the fluid flow of the refrigerant does not successively flow. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the second mode.

Third Mode of Claim 11:
The third mode of claim 11 is configured to provide, “a mode in which the heat transfer fluid circulates in a loop comprising at least successively the means for storing calories and/or frigories configured to provide the heat transfer fluid directly and optionally to one of the at least one component, and the second heat exchanger”. The heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). While, fluid directed to the at least one component can be optionally provided, due to the valves (24) upstream of the at least one component and the additional bypass portion to bypass the at least one component, the heat transfer fluid does not flow from the means for storing calories and/or frigories (28) directly to the at least component and the second heat exchanger (38). In fact, NEVEU provides that fluid discharged from the means storing calories and/or frigories, not directly due to the intermediate components and valves therebetween, to the second heat exchanger, and then, not directly due to the further intermediate components and valves therebetween, to the valves (24) which optionally provide fluid to the at least one component. Further, this exemplifies that the fluid does not flow successively through the components, as recited. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonable provide the required flow of the third mode.

Fourth Mode of Claim 11:
The fourth mode of claim 11 is configured to provide, “a mode in which the heat transfer fluid flows in a first loop comprising at least successively means for storing calories and/or frigories, optionally the first component, and the first heat exchanger, and optionally in a second loop comprising at least successively the second and/or third component, and the third heat exchanger, the refrigerant fluid circulating in a loop comprising at least successively the compressor, the fifth heat exchanger, a first part of the refrigerant fluid passing through the second regulator and the first heat exchanger before returning to the compressor, a second part of the refrigerant fluid passing through the third regulator and the sixth heat exchanger before returning to the compressor”. The heat transfer fluid circulates as designated by the arrows flowing in to the at least one component of the motor vehicle (26). The heat transfer circuit is not capable of providing, even optionally, that fluid flows successively among a second and/or third components (two different components, 26, than that as the first component) and a third heat exchanger (40), apart from a first loop circulating the first component (a single component, 26) and the first heat exchanger (30 or 32, initially). In particular, the fluid cannot be limited to the second and third components separate from the first component, as each is provided the same fluid in a branched configuration, such that heat transfer fluid either flows through the components in any combination or does not.  More so, refrigerant circulates within a loop providing a compressor (4) and the fifth heat exchanger (8). However, the fluid flow of the refrigerant does not successively flow. Due to this, NEVEU, in view of the modifications of TAKEUCHI, does not reasonably provide the required flow of the fourth mode.

In view of these differences between the base claims 1 and 11, of the present invention, and the prior art, the preponderance of evidence suggest that the prior art, when considered as a whole, alone or in combination, does not reasonably disclose, teach, or suggest, the present invention characterized by the base claims 1 and 11, and the dependent claims thereof, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/13/2022